Elliott, J.
The first count of the indictment charges the defendant with a violation of section 2097 of the criminal code, and employs the language of the statute in charg*35ing the offence. A count in an indictment similar in all its material features to that under immediate mention was held good in the case of Skinner v. State, 120 Ind. 127. That decision is in harmony with the general line of cases, and is decisive of the question arising upon the motion to quash the first count of the indictment before us.
Filed March 20, 1890.
The second count of the indictment sets forth the particular disorderly acts and conduct of those who were allowed to drink intoxicating liquor in the appellee’s dram shop, and is good even under the strictest common-law rules. 2 Chitty Crim. Law, 39; Gillett Crim. Law, section 589.
The trial court erred in sustaining the motion to quash.
Judgment reversed.